United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, HICKORY HILL
POST OFFICE, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1286
Issued: June 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2020 appellant filed a timely appeal from December 12 and 13, 2019 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish more than 12 percent
permanent impairment of her right upper extremity for which she previously received schedule
award compensation.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the December 13, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 17, 2009 appellant, then a 45-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on January 14, 2009 she injured her right shoulder while in the
performance of duty. In an attached statement, she explained that she was placing mail into a
customer’s mailbox when a dog charged towards her. In an attempt to quickly drive away, she
hyperextended her arm and hurt her shoulder when she pulled her hand from the mailbox. OWCP
assigned the claim OWCP File No. xxxxxx702 and accepted it for a sprain of the right shoulder
and upper arm supraspinatus and other affectations of the right shoulder region not elsewhere
classified. On May 14, 2009 appellant underwent an OWCP-authorized right shoulder
arthroscopy, with debridement of an anterior labral tear, acromioplasty, and min-open rotator cuff
repair.
On January 19, 2010 appellant filed a schedule award claim (Form CA-7).
In a January 14, 2010 report, Dr. Stephen Waggoner, Board-certified in orthopedic
surgery, opined that appellant had reached maximum medical improvement (MMI). He noted his
use of the diagnosis-based impairment (DBI) methodology of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides),3 to
calculate that appellant sustained five percent permanent impairment of her right upper extremity
for a full-thickness rotator cuff tear.
On January 29, 2010 OWCP forwarded appellant’s medical records to a district medical
adviser (DMA) for a schedule award review. In a January 29, 2010 report, Dr. James Dyer, a
Board-certified orthopedic surgeon serving as OWCP’s DMA, indicated that he had reviewed
appellant’s surgical and medical history and indicated that she had reached MMI on
January 14, 2010. Using the A.M.A., Guides, he calculated that appellant sustained five percent
permanent impairment of her right upper extremity.
By decision dated February 4, 2010, OWCP granted appellant a schedule award for five
percent permanent impairment of her right upper extremity. The award ran for 15.6 weeks from
January 14 to May 3, 2010.4
A September 30, 2010 operative report signed by Dr. Christopher Pokabla, a Boardcertified orthopedic surgeon, noted that appellant underwent arthroscopic right shoulder surgery
with rotator cuff repair, subacromial decompression, distal clavicle excision, biceps tenodesis, and
debridement of labral fraying and degenerative tearing.
On October 8, 2012 appellant filed a Form CA-7 claim for an increased schedule award.
In a development letter dated November 9, 2012, OWCP informed appellant that additional
evidence was needed in support of her increased schedule award claim. It advised her of the
3

A.M.A., Guides (6th ed. 2009).

4
On June 19, 2010 appellant filed a notice of recurrence (Form CA-2a) under OWCP File No. xxxxxx702, which
OWCP converted to an occupational disease claim and assigned OWCP File No. xxxxxx699. Under OWCP File No.
xxxxxx699, OWCP also accepted sprain of the right rotator cuff. OWCP’s files have been administratively combined,
with OWCP File No. xxxxxx609 serving as the master file.

2

medical evidence necessary to establish her claim and provided 30 days for her to submit the
requested evidence.
On December 10, 2012 OWCP referred appellant’s medical records to a DMA for review
regarding appellant’s entitlement for an increased schedule award.
A December 11, 2012 report from the DMA, containing an illegible signature reviewed
appellant’s surgical history and used the DBI methodology from the A.M.A., Guides to calculate
that appellant sustained 10 percent permanent impairment of her right upper extremity. The DMA
indicated that appellant should, therefore, be awarded a schedule award of an additional five
percent permanent upper extremity impairment.
By decision dated December 18, 2012, OWCP granted appellant a schedule award for an
additional five percent permanent impairment of her right upper extremity. The award ran for 15.6
weeks from October 21, 2012 to February 7, 2013.
In a May 3, 2017 operative report, Dr. Robert Jones, a Board-certified orthopedic surgeon,
indicated that appellant underwent authorized right shoulder arthroscopy with arthroscopic
subacromial decompression, extension of the distal clavicle, and rotator cuff repair with
coracoacromial ligament release.
On March 8, 2019 appellant filed a Form CA-7 claim for an increased schedule award.
In a development letter dated March 14, 2019, OWCP informed appellant that additional
evidence was needed in support of her increased schedule award claim. It advised her of the
medical evidence necessary to establish her claim and provided 30 days for her to submit the
requested evidence. No evidence was submitted.
By decision dated July 2, 2019, OWCP denied appellant’s claim for an increased schedule
award, finding that the evidence of record was insufficient to establish an increased permanent
impairment.
In an August 28, 2019 report, Dr. Jones indicated that appellant presented with right
shoulder pain, swelling, and limited range of motion. He reviewed appellant’s history of injury,
medical history, and medical records. Dr. Jones conducted a physical examination of appellant’s
right shoulder, revealing an active range of motion of: flexion of 130, 130, and 130 degrees;
abduction of 140, 140, and 135 degrees; external rotation of 90, 90, and 90 degrees; internal
rotation of 70, 70, and 70 degrees; a passive range of motion of flexion and abduction of 180
degrees; external rotation of 45 degrees; internal rotation of T4-T8, and an additional range of
motion of extension of 30, 30, and 40 degrees; and abduction of 40 degrees. The examination
additionally revealed a palpable exostosis in the superior distal clavicle and tenderness upon
palpation in the acromioclavicular joint. Dr. Jones diagnosed a strain of the muscles and tendons
of the rotator cuff of the right shoulder and listed associated diagnoses as osteoarthritis,
supraspinatus tear, and shoulder impingement.
Utilizing the range of motion (ROM) methodology of the A.M.A., Guides, Dr. Jones
opined that appellant’s flexion of 130 degrees resulted in three percent permanent impairment,
extension of 40 degrees resulted in one percent permanent impairment, abduction of 140 degrees
resulted in three percent impairment, adduction of 40 degrees resulted in zero percent impairment,
3

internal rotation of 70 degrees resulted in two percent impairment, and external rotation of 90
degrees resulted in zero percent impairment. He concluded that appellant, therefore, sustained
nine percent total upper extremity permanent impairment. Dr. Jones indicated that, since
Dr. Waggoner’s five percent impairment rating of appellant’s right upper extremity was based on
appellant’s rotator cuff repair, his own DBI rating would be based on appellant’s excision of the
distal clavicle. Using the DBI methodology of the A.M.A., Guides, Dr. Jones calculated that she
sustained 10 percent permanent impairment of her upper extremity. He referenced appendix A of
the Combined Values Chart on page 604 of the A.M.A., Guides, and stated that, since appellant
had separate surgeries for her rotator cuff and her distal clavicle, his impairment rating should be
added onto Dr. Waggoner’s impairment rating, totaling 15 percent permanent impairment of her
right upper extremity.
On September 16, 2019 appellant requested reconsideration.
On September 25, 2019 OWCP referred appellant’s medical records to Dr. Herbert White,
Board-certified in preventive medicine and DMA, for a schedule award evaluation. In an
October 2, 2019 report, Dr. White, indicated that OWCP had not referred a SOAF for him to
review. Dr. Jones noted appellant’s accepted diagnoses of right shoulder and upper arm
supraspinatus sprain and right shoulder affection, and he indicated that appellant previously
received a right upper extremity award of five percent.
Using the DBI method, Dr. White indicated that appellant’s diagnosis was right shoulder
acromioclavicular joint injury or disease on the DBI Regional Grid, page 403, and assigned a class
of diagnosis (CDX) of one for this diagnosis. He assigned a grade modifier for functional history
(GMFH) of 2 due to appellant’s pain with normal activity, and he assigned a grade modifier for
physical examination (GMPE) of 1 due to appellant’s mild range of motion deficits. Dr. White
assigned a grade modifier for clinical studies (GMCS) of 4 due to her rotator cuff and labral tears.
He calculated a total of 12 percent right upper extremity impairment. Using the ROM
methodology, Dr. White utilized Table 15-34 on page 475 and indicated that appellant’s flexion
of 130 degrees equaled three percent impairment, her extension of 40 degrees equaled one percent
impairment, her abduction of 140 degrees equaled three percent impairment, her adduction of 40
degrees equaled zero percent impairment, her internal rotation of 70 degrees equaled two percent
impairment, and her external rotation of 90 degrees equaled zero percent impairment. He assigned
a ROM grade modifier of 1, a functional history grade modifier of 2 due to pain with normal
activity, and calculated a functional history net modifier of 1. Dr. White calculated that appellant
sustained a total 9 percent permanent impairment of the right upper extremity, according to the
ROM methodology, and concluded that, as appellant’s impairment percentage was higher using
the DBI method, appellant, therefore, sustained 12 percent permanent impairment of her right
upper extremity.
Dr. White stated that he had reviewed Dr. Jones’ impairment evaluation, and he reported
that Dr. Jones did not indicate the grade modifiers that he used when he calculated appellant’s
permanent impairment according to the DBI method. He stated that he disagreed with Dr. Jones’
addition of appellant’s permanent impairment of the distal clavicle to the previously calculated
rotator cuff impairment because the A.M.A., Guides indicated that, if there was more than one
diagnosis in a region, the specific diagnosis that provides the most clinically accurate causally
related impairment should be utilized. Dr. White opined that the impairment calculation based on
appellant’s distal clavicle should be used because it yielded a larger impairment than the
impairment calculation based on the rotator cuff. He additionally stated that, while Dr. Jones
4

added appellant’s distal clavicle impairment rating to her previous rotator cuff impairment rating
because appellant had multiple surgeries, the A.M.A., Guides, did not rate impairments based on
that metric. Dr. White further reported that appellant reached MMI on August 28, 2019.
On October 17, 2019 OWCP informed appellant that it was submitting the DMA’s
October 2, 2019 report to Dr. Jones for review.
A November 1, 2019 e-mail from appellant to Dr. Jones’ office indicated that she did not
agree with the DMA’s permanent impairment rating. She related that Dr. Jones did not note that
her rotator cuff was a 90 percent or greater tear and did not mention the deformity that developed
on her distal clavicle. Appellant requested that Dr. Jones send her August 28, 2019 x-ray report
to OWCP. She also mentioned that the DMA failed to mention the five percent permanent
impairment rating that was provided to her by Dr. Pokabla. Appellant asked if her permanent
impairment rating should be the sum of Dr. Pokabla’s permanent impairment rating,
Dr. Waggoner’s impairment rating, and Dr. Jones’ impairment rating.
In November 4 and December 4, 2019 letters, Dr. Jones indicated that he agreed with
Dr. White’s permanent impairment rating.
By decisions dated December 12, and 13, 2019, OWCP granted appellant a schedule award
for an additional 2 percent permanent impairment of her right upper extremity, for a total award
of 12 percent permanent impairment of the right upper extremity. The award ran for 6.24 weeks,
from August 28 to October 10, 2019.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing regulations,6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as
the uniform standard applicable to all claimants.8 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.9 The sixth edition requires identifying the
CDX, which is then adjusted by GMFH, GMPE, and GMCS. The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10 Regarding the upper extremities, the
A.M.A., Guides, provide the following: “[i]f more than 1 diagnosis can be used, the highest

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id.

8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
9

Id.

10

Id.

5

causally related impairment rating should be used, this generally will be the more specific
diagnosis.”11
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP indicated that on September 25, 2019 it sent appellant’s medical records to a DMA
for a schedule award evaluation; however, the DMA, Dr. White, related in his October 2, 2019
report that no SOAF was provided from OWCP for him to review. Dr. White additionally stated
that appellant had previously received a right upper extremity award of five percent.
It is OWCP’s responsibility to provide a complete and proper frame of reference for a
physician by preparing a SOAF. OWCP’s procedures dictate that, when an OWCP medical
adviser, second opinion specialist, or referee physician renders a medical opinion based on a SOAF
which is incomplete or inaccurate or does not use the SOAF as the framework in forming his or
her opinion, the probative value of the opinion is seriously diminished or negated altogether.12
Dr. White related that appellant’s accepted conditions were right shoulder/upper arm supraspinatus
sprain and right shoulder affection; however, he did not note the right shoulder rotator cuff
conditions accepted under OWCP File No. xxxxxx699. He also did not note that appellant had, in
fact, previously received a schedule award for 10 percent permanent impairment of the right upper
extremity. As OWCP did not provide a SOAF to Dr. White, the Board finds that his opinion is of
diminished probative value.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares the responsibility in the development of the evidence to see that

11

Supra note 3 at 389.

12

C.C., Docket No. 19-1948 (issued January 8, 2021).

6

justice is done.13 Once it undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.14 Accordingly, the
Board finds that the case must be remanded to OWCP.15
On remand OWCP shall provide Dr. White with an updated complete SOAF and case
record, including the December 11, 2012 DMA medical report containing an illegible signature,
for a reasoned opinion regarding the extent of appellant’s permanent impairment of her right upper
extremity. Following this and any such further development as deemed necessary, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 12 and 13, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: June 17, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See L.F., Docket No. 20-0549 (issued January 27, 2021),

14

Id.

15

Id.

7

